BARRETT, Circuit Judge,
concurring in part and dissenting in part:
I concur in the opinion authored by Judge McKay in all respects except for Part III which denies the set-off of expenses incurred by Climax in amount of $190,500 which all parties agree was expended in complete good faith effort to ascertain the most feasible’ engineering controls of excessive concentrations of silica-bearing dust in Climax’s mine. The ALJ obviously recognized, just as the majority opinion does, that Climax was intent upon protecting its employees from excessive concentration of dust. Climax proved the point by expending these funds. A company such as Climax, having demonstrated its good faith concern for its employees — all of which is ongoing — can hardly be expected to invite or encourage future violations of Commission standards. The opposite is true.
Climax is “leading the way” in efforts to eliminate or control harmful contaminants for the health and protection of its mine employees. Such initiative should be rewarded pursuant to the “appropriate relief” authority of the Commission. The Commission should readily and heartily set-off the $190,500 against any potential civil penalties which may be assessed against Climax by the Commission. The threat of insulating Climax from violating Commission standards by awarding the set-off is unreal.
I would require that the Commission award the set-off to Climax as recommended by the ALJ who, from December 1978 to June 1979, received and considered all of the pre-trial reports, including the various controls-methods probed by Climax. The ALJ was not blind to the good faith intent of Climax. The Commission should not have ignored his recommendation. It abused its discretion by doing so.